SEC Registration Nos. Nos. 811-03418 and 002-76527 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 40 XX and/or REGISTRATION STATEMENT UNDER THE INVESTMENT ACT OF 1940 Amendment No. 40XX Calvert Cash Reserves (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue Bethesda, Maryland 20814 (Address of Principal Executive Offices) Registrant's Telephone Number: (301) 951-4800 William M. Tartikoff 4550 Montgomery Avenue Bethesda, Maryland 20814 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): þ immediately upon filing pursuant to paragraph (b) o on (date)pursuant to paragraph (b) o 60days after filing pursuant to paragraph (a)(1) o on (date)pursuant to paragraph (a)(1) o 75days after filing pursuant to paragraph (a)(2) o on (date)pursuant to paragraph (a)(2) of Rule485. EXPLANATORY NOTE This post-effective amendment consists of the following: N-1A Facing Page Part C of the Registration Statement (including signature page) Exhibits (as indicated below) This Post-Effective Amendment is being filed solely for the purpose of filing certain executed copies of exhibits to the Registration Statement. Parts A and B are incorporated by reference to Post-Effective Amendment No. 37 to this Registration Statement, as filed on January 31, 2011. PART C. OTHER INFORMATION Item 28. Exhibits (a) Declaration of Trust incorporated by reference to Registrant's Post-Effective Amendment No. 25, January 31, 2000, accession number 0000701219-00-000001. (b) By-Laws incorporated by reference to Registrant's Post-Effective Amendment No. 25, January 31, 2000, accession number 0000701219-00-000001. (c) Instruments Defining Rights of Security Holders (not applicable). (d) Investment Advisory Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 25, January 31, 2000, accession number 0000701219-00-000001. Addendum to Investment Advisory Agreement, filed herewith. (e) Underwriting (Distribution) Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 31, January 30, 2006, accession number 0000701219-06-000002. Schedules I, II, and III to Underwriting (Distribution) Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 31, January 30, 2006, accession number 0000701219-06-000002. (f) Bonus or Profit Sharing Contracts (not applicable). (g) Custodian Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 26, January 31, 2001, accession number 0000701219-01-000002. (h)(1) Amended Master Transfer Agency Agreement and Service Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 33, January 31, 2008, accession number 0000701219-08-000001. (h)(2) Servicing Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 31, January 30, 2006, accession number 0000701219-06-000002. Servicing Agreement Schedule A incorporated by reference to Registrant's Post-Effective Amendment No. 32, January 31, 2007, accession number 0000701219-07-000001. (h)(3) Administrative Services Agreement incorporated by reference to Registrant's Post-Effective Amendment No. 25, January 31, 2000, accession number 0000701219-00-000001. (i) Legal Opinion (not applicable). (j) Other Opinions (not applicable). (k) Omitted Financial Statements (not applicable). (l) Letter regarding initial capital incorporated by reference to Registrant's Pre-Effective Amendment No. 2, August 31, 1982. (m) Rule 12b-1 Distribution Plan, incorporated by reference to Registrant's Pre-Effective Amendment No. 2, August 31, 1982. (n) Rule 18f-3 Plan (not applicable). (o) Power of Attorney Forms, incorporated by reference to Registrant's Post-Effective Amendment No. 37, January 31, 2011, accession number 0000701219-11-000001. (p) Amended Code of Ethics (CAMCO) incorporated by reference to Registrant's Post-Effective Amendment No. 33, January 31, 2008, accession number 0000701219-08-000001. Item 29.Persons Controlled by or Under Common Control With Registrant Not applicable. Item 30.
